132 F.3d 38
80 A.F.T.R.2d 97-8436
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In the Matter of the tax indebtedness of Ronald J. ALLISONUNITED STATES of America, Plaintiff-Appellee,v.Ronald Jesse ALLISON, Defendant-Appellant.
No. 97-35560.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 18, 1997.

Appeal from the United States District Court for the District of Montana Jack D. Shanstrom, District Judge, Presiding.
Before SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Ronald Jesse Allison appeals pro se the district court's denial of (1) Allison's "motion to quash service of federal tax liens, levy, notice of seizure. and writ of entry for lack of in personam jurisdiction, and writ of entry for lack of in personam jurisdiction, lack of subject matter jurisdiction, procedural defects & lack of due process," and (2) Allison's "motion for summary ruling" on the prior motion.  The district court denied the motions after granting the government's ex parte application pursuant to 26 U.S.C. § 7402(a) for a writ of entry to enter certain real property for the purpose of seizing assets in an attempt to collect Allison's delinquent federal income tax liabilities.


3
The district court properly denied the motions because Allison, who was not a party to the ex parte writ of entry proceedings, cannot use those proceeding as a forum for airing his assessment and collection grievances with the Internal Revenue Service.  See generally United States v. Condo, 782 F.2d 1502, 1506 (9th Cir.1986) (rejecting as irrelevant to an application for writ of entry a taxpayer's pending civil challenge to the validity of assessment);  see also United States v. First Nat'l City Bank, 568 F.2d 853, 858 (2d Cir.1977) (analogizing pre-seizure summary IRS enforcement proceedings to a police officer's application for a search warrant and rejecting taxpayer's attempt to intervene therein).


4
Allison's request for attorneys fees on appeal is denied.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3